UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4634


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JENNIFER MURPHY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge; Robert E. Payne, Senior District Judge. (3:07-
cr-00012-REP)


Submitted:    March 18, 2009                 Decided:   April 9, 2009


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Reginald M. Barley, Richmond, Virginia, for Appellant. Norman
Scott Sacks, OFFICE OF THE UNITED STATES ATTORNEY, Richard
Daniel Cooke, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jennifer Murphy appeals her convictions by a jury of

possession of cocaine, in violation of 21 U.S.C. § 844 (2006),

possession of an unregistered firearm, in violation of 26 U.S.C.

§ 5861(d) (2006), and maintaining a place for the purpose of

distributing controlled substances, in violation of 21 U.S.C.

§ 856    (2006);    and   her   sentence     of   forty-one     months    of

imprisonment.      On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the district court properly denied Murphy’s motion to suppress

evidence. *     Finding no error, we affirm the judgment of the

district court.

              On appeal from a district court’s denial of a motion

to suppress, the district court’s factual findings are reviewed

for clear error and the legal determinations are reviewed de

novo.    See United States v. Buckner, 473 F.3d 551, 553 (4th Cir.

2007).    Under a clear error standard of review, this court will

reverse only if “left with the definite and firm conviction that

a mistake has been committed.”          United States v. Stevenson, 396

F.3d 538, 542 (4th Cir. 2005)(quoting Anderson v. Bessemer City,



     *
        Murphy was informed of her right            to   file   a   pro   se
supplemental brief but has not done so.




                                    2
470 U.S. 564, 573 (1985)).                 It is well-settled that this court

will give particular deference to a district court’s credibility

determinations for “it is the role of the district court to

observe witnesses and weigh their credibility during a pre-trial

motion to suppress.”              United States v. Abu Ali, 528 F.3d 210,

232 (4th Cir. 2008) (quoting United States v. Murray, 65 F.3d

1161,    1169   (4th      Cir.     1995)).        Finally,     where,    as    here,   the

district court denies a motion to suppress, this court reviews

the   evidence      in    the     light    most   favorable     to     the    Government.

United States v. Uzenski, 434 F.3d 690, 704 (4th Cir. 2006).

             The district court, after hearing the evidence at the

suppression hearing and a subsequent hearing, determined that

Murphy consented to the search.                   “Absent compelling evidence to

the     contrary,        this     Court     declines     to    overturn       a   factual

determination        founded       on     witness   demeanor      and    credibility.”

United States v. Locklear, 829 F.2d 1314, 1317 (4th Cir. 1987)

(citing     United       States    v.     Wolf,   813   F.2d    970,    975    (9th    Cir.

1987)).     The record does not reveal compelling evidence contrary

to    the    district           court’s      credibility        determination,         and

therefore, Murphy’s claim fails.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the judgment of the district court.                                 We

remand to the district court for correction of the first page of

                                              3
the written judgment to reflect that the offense in Count Two,

possession of cocaine, is a misdemeanor offense.

            This      court    requires    that    counsel       inform      Murphy,   in

writing,   of    the    right    to   petition     the     Supreme      Court    of    the

United States for further review.              If Murphy requests a petition

be   filed,     but    counsel     believes       such     a    petition      would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on Murphy.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented       in   the    materials

before   the    court    and    argument      would      not    aid    the   decisional

process.

                                                               AFFIRMED AND REMANDED




                                          4